t c memo united_states tax_court roxanne m toppi petitioner v commissioner of internal revenue respondent docket no filed date roxanne m toppi pro_se jason kuratnick for respondent memorandum opinion wells judge petitioner seeks review of respondent’s determination denying her request for relief pursuant to sec_6015 regarding taxable years through the threshold issue we must decide is whether the court has jurisdiction over the instant case background some of the facts and certain exhibits have been stipulated the parties’ stipulations of fact are incorporated in this opinion by reference at the time of filing the petition petitioner resided in franklinville new jersey petitioner and david j toppi mr toppi were married on date and divorced on date except for years following the birth of their son petitioner worked as a receptionist for several different employers while mr toppi tried to establish a practice as a chiropractor petitioner was not involved with mr toppi’s chiropractic practice during or when petitioner’s son wa sec_5 years old mr toppi approached petitioner and asked her to return to work because his business was in trouble petitioner and mr toppi’s mail was sent to their home address in franklinville n j petitioner regularly but not always opened and read the mail at approximately the same time that mr toppi asked petitioner to return to work petitioner discovered that mr toppi had failed to pay numerous household bills petitioner and mr toppi opened a joint checking account from which petitioner began to pay household bills petitioner continued to pay household bills from the joint checking account until she and mr toppi divorced petitioner and mr toppi’s tax difficulties began around the time petitioner returned to work on several occasions mr toppi told petitioner that they should file for an extension to file their joint tax_return because he did not have enough money to pay the taxes petitioner and mr toppi requested an extension from april until date to file their tax_return on date respondent received petitioner and mr toppi’s joint income_tax return reporting a tax_liability in the amount of dollar_figure and a withholding credit in the amount of dollar_figure in order to satisfy their tax_liability petitioner and mr toppi made monthly payments from date through date the final payment on date satisfied petitioner and mr toppi’s tax_liability for including additions to tax and statutory interest on date respondent received petitioner and mr toppi’s joint tax_return reporting a tax_liability in the amount of dollar_figure and a withholding credit in the amount of dollar_figure in order to satisfy their tax_liability petitioner and mr toppi made monthly payments from date through date the final payment on date satisfied all of petitioner and mr toppi’s tax_liability for including additions to tax and statutory interest petitioner and mr toppi requested an extension from april until date to file their joint tax_return and subsequently requested another extension to file until date on date respondent received petitioner and mr toppi’s joint tax_return reporting a tax_liability of dollar_figure and a withholding credit in the amount of dollar_figure the withholding credit was attributable to petitioner on date respondent sent petitioner and mr toppi a notice_of_intent_to_levy because they had defaulted on their installment_agreement for taxable_year petitioner and mr toppi’s tax_liability including additions to tax and statutory interest was fully satisfied by date the only other payment attributable to petitioner was an offset of a dollar_figure overpayment from petitioner’ sec_2002 taxable_year petitioner and mr toppi requested an extension from april until date to file their joint tax_return despite receiving an extension petitioner and mr toppi filed their return year later on date reporting a tax_liability in the amount of dollar_figure and a withholding credit in the amount of dollar_figure the withholding credit was attributable to petitioner no other_payments have been made on petitioner and mr toppi’s tax_liability except for one payment of dollar_figure made by mr toppi on date petitioner and mr toppi untimely filed their joint tax_return reporting a tax_liability in the amount of dollar_figure and withholding credit in the amount of dollar_figure of which dollar_figure was attributable to petitioner petitioner and mr toppi have not made any further payments on their tax_liability on date petitioner and mr toppi untimely filed their joint tax_return reporting a tax_liability in the amount of dollar_figure and a withholding credit in the amount of dollar_figure of which dollar_figure was attributable to petitioner petitioner and mr toppi have not made any further payments against their tax_liabilities on date petitioner and mr toppi signed a form_900 tax_collection_waiver extending the period of limitations for collection of their and tax_liabilities on date respondent received petitioner’s form_8857 request for innocent spouse relief and form questionnaire for requesting spouse for tax years through on date respondent’s appeals officer sent petitioner a letter requesting any additional information that petitioner wanted respondent to consider in determining whether petitioner was entitled to sec_6015 relief for the years in issue on date respondent’s appeals_office sent petitioner a notice_of_determination denying petitioner’s request 1the record does not demonstrate that petitioner and mr toppi have any_tax liabilities for and we do not need to address this because for reasons explained below we hold that we do not have jurisdiction over the instant case for relief pursuant to sec_6015 for taxable years through petitioner timely petitioned this court discussion respondent contends that we do not have jurisdiction over the instant case in 118_tc_494 revd 439_f3d_1009 9th cir we held that sec_6015 gave us jurisdiction to review sec_6015 petitions for relief where the commissioner had not asserted a deficiency the ninth circuit_court of appeals reversed our decision in ewing holding that the tax_court lacks jurisdiction to review sec_6015 determinations in a case where the commissioner has not asserted deficiency 439_f3d_1009 9th cir we revisited the issue of our jurisdiction in sec_6015 cases where the commissioner has not asserted a deficiency and held in billings v commissioner t c ___ that we do not have jurisdiction to review sec_6015 cases where the commissioner has not asserted a deficiency accordingly we no longer follow our decision in ewing v commissioner supra because the commissioner did not assert a deficiency in the instant case we are bound in the instant case to follow our decision in billings v commissioner supra we therefore hold 2the court_of_appeals for the eighth circuit agreed with the position of the court_of_appeals for the ninth circuit in 446_f3d_785 8th cir that we lack jurisdiction over the instant case accordingly we do not reach the issue of whether petitioner is entitled to relief pursuant to sec_6015 to reflect the foregoing an appropriate order of dismissal for lack of jurisdiction will be entered 3we note that senators feinstein and kyl have recently introduced s 109th cong 2d sess sec_1 that would if enacted clarify that the court has jurisdiction under sec_6015 to review all claims for relief under sec_6015 see also cong rec s5962 daily ed date senator feinstein stating this bill clarifies the statute’s original intent
